10

11

12

13

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
FRANCIS HAROLD FORD, CASE NO. C18-5732 BHS
Plaintiff, ORDER ADOPTING REPORT
v. AND RECOMMENDATION

FRED C. WARNEKA,

Defendant.

 

 

 

 

This matter comes before the Court on the Report and Recommendation (“R&R”)
of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 14. The Court
having considered the R&R and the remaining record, and no objections having been
filed, does hereby find and order as follows:

(1) The R&R is ADOPTED;

(2) Plaintiff's complaint is DISMISSED without prejudice; and

(3) The Clerk shall enter JUDGMENT ang close this case.

Dated this ¢ day of July, 2019.

 

ORDER

 
